Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/20201 has been entered.
 Status of Claims
Claims 1-22 and 24-31 are currently pending. 

Withdrawn rejections:
Applicant's amendments/arguments/a rule 1.132 Declaration filed 02/24/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-22 and 24-31 are rejected under 35 USC 103 as being obvious over Havens et al. (US2014/0026916A1) in view of Suzuki et al. (US2013/0259912A1). 	
Applicant claims including the below claims 1, 12, 22 and 31 filed 02/24/2021: 

    PNG
    media_image1.png
    646
    996
    media_image1.png
    Greyscale
 
 

    PNG
    media_image2.png
    631
    1038
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    534
    1000
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    125
    982
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    634
    995
    media_image5.png
    Greyscale
 

For examination purpose, 
(1) Each of Claims 1, 12, 22 and 31 recites intended use “for use in cosmetic and personal care products”, which will not limit the scope of the claim because it merely defines a context in which the invention operates. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. See case law stating Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).

    PNG
    media_image6.png
    264
    780
    media_image6.png
    Greyscale
 
In the instant case, since the intended use does not create a structural difference, claim 1, 12, 22, and 31 are interpreted to recite “a powder comprising ultra polyhydroxybutyrate ….and compressed powder (claims 1, 12 & 22) and powder (claim 31).”
(2) Claims 7-10, Claims 16-19 and Claims 26-29 are product by process limitations. But those limitations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, it is interpreted as follows: Claims 7-10 – they recite “the powder comprising ultrafine polyhydroxyalkanoate"; Claims 16-19 – they recite “the powder comprising ultrafine polyhydroxybutyrate powder”; and claims 26-29 – they recite “the powder comprising ultrafine polyhydroxybutyrate-co-hydroxyvalerate. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Havens teaches cosmetic composition for skin care or lip care comprising polyhydroxyalkanoate (PHA) microbeads having less than 400microns (abstract) where the PHA includes poly-3-hydroxybutyrate, poly-4-hydroxybutyrate, polyhydroxyvalerate, poly-3-hydroxyhexanoate, and co-polymers thereof, including poly(3-hydroxybutyrate-co-4-hydroxybutyrate), also known as P(3HB-co-4HB); poly(3-hydroxybutyrate-co-valerate), also known as PHBV, poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), also known as PHBH ([0035]) and the PHA microbeads have average size range of less than 400 microns, e.g., 10 microns, 20 microns, 100 microns etc. ([0049]-[0050]) which overlaps the instant range of below 125 microns, 0.1 to 44 microns or 5 to 20 microns, which reads on the instant ultrafine PHA; the cosmetic composition is in the form of lipstick, makeup, etc. ([0031] and [0062]) and the cosmetic formulation can be provided as powder or crème ([0044]); and in typical cosmetic formulations, the PHA microspheres can be incorporated at concentrations ranging from about 0.1% w/w to 25% w/w, with so-called créme to powder formulations typically containing a very high concentration of PHA microspheres ([0044] and [0062]) and 3.80% (Example 2) which overlaps the instant range of 1-30% or 5-10%; the formulation comprises binders, buffering agents ([0075]) and carrier such as oil or water in an amount of 1-75% or 1-about 90% ([0066]-[0067]) and e.g., Example 2 contains cosmetic powder base in an amount of about 97% which overlaps the instant range of 90-95% (instant claims 1-6, 11-15, 20, 22, 24-25, 30 & 31). Further the PHA microbeads of Havens are produced by PHA pellets by grinding or other mechanical degradation instant claims 7-10, 16-19 and 26-29); 
However, Havens does not expressly teach pressed powder of instant claims 1, 12 and 22; and embodiment of instant claim 21.  The deficiency is cured by Suzuki. 	Suzuki teaches a cosmetic composition which is composite powder comprising a substrate and UV filter and at least one coloring agent (abstract) where the substrate comprises organic material polyhydroxyalkanoate ([0034]) and inorganic materials such as talc ([0033]) and the coloring pigments includes iron oxide, etc. ([0213] and Table 4); the composition further comprises filler such as talc ([0236] and Table 4); the in one embodiment the composite pigment, e.g., two way cake foundation (Table 4) comprises iron oxide in an amount of 1.8% (1.4+0.1+0.3) which overlaps the instant range of 2-5% and talc in an amount of 37.8% which overlaps the instant range of 30-50%, and other additives in an amount of 60.4% (mica + TiO2+ silica+ mixture+ oil) which overlaps the instant range of 35-63%. The composition is in the form of compact powder, face powder ([0245]) which reads on the pressed powder. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of PHA, talc, iron oxide and additive as instantly claimed.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further modify powder type of Havens with compressed type of Suzuki as a matter of design or choice depending on the intended purpose to provide certain type of cosmetics e.g., compact powder or compressed powder rather than loose powder, in the absence of evidence to the contrary. Such modification would have yielded no more than the predictable results. 
Although the applied art does not provide exact embodiment of instant claim 21, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references (Havens and Suzuki) does not disclose the specific combination of variables (e.g., 5-10% of ultrafine polyhydroxybutyrate, 30-50% of talc, 2-5% iron oxide, and 35-65% of additive), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or at the time the invention was made to rearrange the disclosed elements and embodiments of (from Havens, e.g., polyhydroxybutyrate, additives, from Suzuki, e.g., filler talc and pigment iron oxide) to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the cited references would yield predictable results.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and the filed Declaration have been fully considered, but are moot in view of new primary reference of Haven. 
Conclusion
All examined claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.